IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                November 13, 2007
                                No. 07-10527
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JORGE ALBERTO CORDOVA-BARRAZA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:06-CR-353-ALL


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Jorge Alberto Cordova-Barraza pleaded guilty to one charge of illegal
reentry into the United States, and the district court sentenced him to serve
46 months in prison. Cordova-Barraza appeals his sentence. He argues that the
district court plainly erred by determining that his prior conviction under
21 U.S.C. § 841(a)(1) was for a drug trafficking offense and by sentencing him
in accordance with this determination. Cordova-Barraza argues that his prior
conviction does not qualify as a drug trafficking offense as that term is used in

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10527

U.S.S.G. § 2L1.2(b)(1)(A)(i). We disagree. A comparison of the statute and
Guideline at issue shows that a conviction under § 841(a)(1) qualifies as a drug
trafficking offense under § 2L1.2(b)(1)(A)(i). See § 841(a)(1), § 2L1.2, comment.
(n.1(B)(iv)). Cordova-Barraza’s argument to the contrary is unavailing.
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Cordova-Barraza
challenges the constitutionality of § 1326(b)’s treatment of prior felony and
aggravated felony convictions as sentencing factors rather than elements of the
offense that must be found by a jury. This court has held that this issue is “fully
foreclosed from further debate.” United States v. Pineda-Arrellano, 492 F.3d
624, 625 (5th Cir. 2007), petition for cert. filed (Aug. 28, 2007) (No. 07-6202).
      The judgment of the district court is AFFIRMED.




                                        2